Citation Nr: 1147309	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-08 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a skin condition, to include atopic dermatitis and lupus and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant served in the Naval Reserves from March 1962 to June 1964 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), but no period of active duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2006 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying the claims seeking service connection for dermatitis and lupus respectively.  The appellant had a hearing before the Board in September 2010 and the transcript is of record.  

The appellant originally filed a claim seeking entitlement to service connection for dermatitis in 1964, which was denied in a March 1965 rating decision.  He did not appeal.  The RO, within the October 2006 rating decision, reopened the dermatitis claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). 

The appellant also filed a claim seeking service connection for lupus, which was denied in February 2008.  It is clear the appellant is seeking entitlement to service connection for any and all skin conditions he claims he incurred as a result of his military service, to include dermatitis and lupus.  Although claimed specifically at different times, the appellant's claims are based on the same theory of entitlement.  Thus, the issue on appeal has been characterized as shown above.

The issue of entitlement to service connection for a kidney disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a skin condition, to include dermatitis and lupus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1. In a rating decision dated in March 1965, the RO denied, in pertinent part, service connection for atopic dermatitis; after the appellant was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

2. The evidence presented since the March 1965 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a skin condition, to include dermatitis. 


CONCLUSIONS OF LAW

1.  The rating decision in March 1965 by the RO, denying service connection for atopic dermatitis, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011). 

2.  The additional evidence presented since the March 1965 rating decision is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, the Board is granting the request to reopen the claim of service connection.  Accordingly, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and need not be further discussed. 

New and Material Evidence

In a rating decision dated in March 1965, the RO denied service connection for atopic dermatitis on the grounds that the appellant had no continuous active duty and there existed no evidence of incurrence of the skin condition in service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

In this case, after the appellant was notified of the decision and of his right to appeal, he did not appeal and the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

The evidence considered at the time of the March 1965 rating decision consisted of the appellant's service treatment and personnel records, which included the appellant's periods of ACDUTRA and INACDUTRA, his March 1964 exit examination noting his history of dermatitis and wool allergy, and a finding that the appellant was unfit for retention due to his dermatitis and wool allergy.

The additional evidence consists, in pertinent part, private treatment records, internet research, lay statements and the appellant's statements.  The appellant also submitted other service records, but they appear to be duplicative of what was already in the file at the time of the March 1965 denial. 

The private treatment records indicate the appellant has continuously been treated for eczema and dermatitis since his 1964 separation from the military.  The records also reflect the appellant was diagnosed with lupus in 1992.  Other than noting the appellant had skin problems since the age of 18 or, in some records, since he was a "child," no medical professional specifically addressed etiology of the diagnoses.

The appellant believes his chronic skin conditions were incurred on ACDUTRA and INACDUTRA as a result of wearing a wool uniform, which he claims was treated with DDT pesticides.  In support of his claim, he submitted an article from the New York Times indicating the Defense Department concedes the military used the pesticide DDT to treat cloth, to include wool, to protect it from insect damage until DDT was banned in 1972.  The appellant also submitted statements from friends and family indicating they noticed the appellant's skin condition since service and the appellant's other family members do not have any such skin condition.

This evidence is new since it was not of record at the time of the initial decision. It is also material since it provides evidence that the skin disease could have been incurred in or aggravated by a period of ACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991) (a veteran can qualify for VA benefits if he incurs or aggravates an injury or disease during that period of ACDUTRA).

New and material evidence having been presented, the appellant's request to reopen his claim for service connection for a skin disorder is granted.  38 C.F.R. § 3.156(a).

Finally, the Board otherwise recognizes that new and material evidence received prior to expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011).  At the time of the March 1965 rating decision, the RO considered various medical reports, including those from Cook County Hospital, and denied the claim on the basis that there was no continuous active duty and there was no record of incurrence of the skin condition in service.  A May 1965 letter informed the appellant of the denied service connection claim.  Subsequently, a medication prescription form from Cook County Hospital, dated "2/27," was associated with the claims file, on top of the May 1965 notification letter.   Although it is not clear from the record when this document was received, it nevertheless does not contain relevant information that goes to the basis of the March 1965 denial so as to constitute new and material evidence under 38 C.F.R. 
§ 3.156(b). 

ORDER

As new and material evidence has been presented, the claim of service connection for a skin disorder, to include dermatitis and lupus, is reopened and to that extent only the appeal is granted.


REMAND

The appellant claims he has chronic skin problems, to include dermatitis and lupus, as a result of wearing a wool uniform possibly contaminated with the pesticide DDT on INACDUTRA and ACDUTRA.  He claims his initial skin reaction occurred on December 7, 1963, during an INACDUTRA drill weekend.  He also testified, however, that he wore his uniform on ACDUTRA, to include from January 27, 1963 to February 9, 1963 and again from April 14, 1963 to April 27, 1963.

In order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status.

To establish "veteran status," the appellant must have either (1) served on active duty; or (2) served on a period of ACDUTRA and incurred or aggravated an injury or disease during that period of ACDUTRA; or (3) served on a period of INACDUTRA and incurred or aggravated an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In other words, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).

The service treatment and personnel records confirm the appellant's periods of ACDUTRA and INACDUTRA.  His service treatment records also indicate the diagnosis of atopic dermatitis and a wool allergy.  Ultimately, he was found unfit for retention because of the skin allergy and separated from the military in June 1964.

Private treatment records indicate the appellant has been continuously treated for skin conditions, to include eczema and dermatitis, since separation from the military.  Lupus was not specifically diagnosed until the 1990s, decades after service.  No medical professional has commented on the likely etiology of the appellant's disorders.

In this case, the appellant's claim was denied by the RO under the finding that the skin conditions are "diseases" and were first diagnosed during INACDUTRA.  Thus, the appellant was found not eligible to establish service connection.  

The appellant, however, argues his contact with the wool sweater/uniform during INACDUTRA and ACDUTRA caused his chronic skin diseases.  He further claims the uniform was treated with a pesticide DDT, which he further claims caused or aggravated his skin diseases.  In support of his claim, he submitted an article indicating the Defense Department concedes the use of DDT pesticide to treat cloth, including wool, in military uniforms until 1972, when the pesticide was banned. The Pentagon spokesman further indicated an undetermined number of uniforms made from the contaminated wool were manufactured and distributed from 1956 through June 1992.  The appellant further testified during his hearing before the Board that his assigned wool sweater had a distinguishable "moth ball" odor.

As explained above, because the appellant is seeking service connection for a skin disease, the appellant cannot be service connected by virtue of his INACDUTRA service.  See 38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).  The appellant, however, also wore his uniform during ACDUTRA.  A disease incurred in or aggravated by a period of ACDUTRA may be service connected.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).

For periods of ACDUTRA and INACDUTRA, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Moreover, the presumption of aggravation is not applicable to a period of active duty for training or inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.   Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  The benefit of the doubt standard applies; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter. Id. 

The appellant has never been afforded a VA examination.  A VA examination is necessary to ascertain whether any of the skin diseases were incurred in or aggravated by ACDUTRA, to include whether the appellant's wearing of the wool uniform during ACDUTRA caused or aggravated the appellant's current skin diseases.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).

The RO should also take this opportunity to obtain any private treatment records the appellant may identify as relevant to his claim.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to identify and provide release forms authorizing VA to request his treatment records from any and all private doctors for treatment for his skin disease(s).  These medical records should then be requested, and the RO/AMC should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  After the above evidence is obtained, to the extent available, schedule an appropriate VA dermatology examination for skin diseases to determine the likely etiology of any and all skin disease(s) found, to include dermatitis and lupus. Specifically, the examiner should address the following:

a.  Identify all of the appellant's current chronic skin disorders and indicate the date of clinical onset of each disorder. 

b.  If the onset was after service, is it as likely as not that such disability is causally related to ACDUTRA service, including from the appellant's wool allergy, in-service treatment and the possibility of DDT pesticide contamination on the appellant's military uniform?

c.  If the onset was before ACDUTRA service, did the disability increase in severity during ACDUTRA service?

d.  If such disorder did increase in severity in ACDUTRA service, was the increase in severity due to natural progression of the disorder?  

To assist the examiner(s) in addressing these questions, provide he/she with a list of all of the appellant 's periods of ACDUTRA and INACDUTRA.  A complete rationale for any and all opinions provided must be made resolving any conflicting medical evidence.  The claims folder, to include a copy of this Remand, must be reviewed by the examiner.

3.  The RO/AMC should then readjudicate the appellant's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The purposes of this remand are to complete the record, and to ensure due process. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  The claim must be afforded expeditious treatment.


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


